      Case 1:17-cv-12548-NMG Document 72 Filed 06/17/20 Page 1 of 8



                     United States District Court
                      District of Massachusetts

                                     )
Mark Bettencourt,                    )
                                     )
            Plaintiff,               )
                                     )
            v.                       )
                                     )    Civil Action No.
Jeanne D’Arc Credit Union et         )    17-cv-12548-NMG
al.,                                 )
                                     )
            Defendants.              )
                                     )


                            MEMORANDUM & ORDER


GORTON, J.


     In this putative class action, plaintiffs seek final

approval of a settlement agreement resolving their claims

against Jeanne D’Arc Credit Union (“JDCU” or “defendant”).

I.   Background

     Plaintiffs contend that JDCU charged them overdraft fees in

violation of its overdraft program.       Specifically, plaintiffs

aver that JDCU charged its customers fees for transactions

which, to be completed, did not leave their accounts with

negative balances.       Plaintiffs allege breach of contract,

violation of 12 C.F.R. § 1005.17, breach of the covenant of good

faith and fair dealing, unjust enrichment and money had and

received.

                                  - 1 –
       Case 1:17-cv-12548-NMG Document 72 Filed 06/17/20 Page 2 of 8



      JDCU moved to dismiss the complaint in March, 2018, arguing

that its contracts unambiguously disclosed the terms of the

overdraft program to its enrolled customers.         The Court allowed,

in part, and denied, in part, JDCU’s motion, holding that

plaintiffs adequately stated claims for breach of contract and

breach of the implied covenant of good faith and fair dealing

but dismissed plaintiffs’ claims for unjust enrichment and money

had and received.

      In January, 2020, the parties notified the Court that they

reached a settlement (“the Settlement Agreement”) and that

defendant would deposit $1,197,000 (“the Settlement Fund”) into

an account to be used, with the Court’s approval, (1) to provide

restitution to class members, (2) to pay litigation costs, (3)

to pay costs of notice and claims administration and (4) for

attorneys’ fees and costs.      The Settlement Agreement further

proposes that any money remaining in the Settlement Fund after

distribution of funds be awarded to Public Citizen, a 501(c)

non-profit corporation actively involved in protecting consumer

rights.

II.   Preliminary Approval

      The Court preliminarily approved the class settlement in

March, 2020.    In their request for preliminary approval,

plaintiffs requested that one-third of the Settlement Fund be



                                  - 2 –
      Case 1:17-cv-12548-NMG Document 72 Filed 06/17/20 Page 3 of 8



awarded as attorneys’ fees.     The Court rejected that request and

preliminarily approved a fee award in an amount not to

exceed 30%.

    The Court further required plaintiffs to amend the

Settlement Agreement to state the total amount of the Settlement

Fund ($1,197,000) and to include the total amount of requested

attorneys’ fees and costs.

III. Final Approval of the Settlement Agreement

    Class Counsel requests an order of the Court (1) certifying

the settlement class; (2) approving the Settlement Agreement;

(3) appointing Mark Bettencourt as the Representative of the

settlement class; (4) appointing Richard McCune of McCune Wright

Arevalo, LLP, and Taras Kick of The Kick Law Firm, APC, as class

counsel and Christine Craig as local counsel; (5) appointing KCC

Class Action Services, LLC, as the settlement administrator; and

(6) awarding attorneys’ fees in the amount of $359,100 or 30% of

the Settlement Fund, costs and expenses in the amount of

$63,270.96 and a class representative incentive award of

$10,000.

    The only part of the Settlement Agreement with which the

Court takes issue is the request for attorneys’ fees.




                                 - 3 –
      Case 1:17-cv-12548-NMG Document 72 Filed 06/17/20 Page 4 of 8



    A. Attorneys’ Fees

       1. Legal Standard

    An attorney who recovers a common fund for a class is

entitled to a reasonable attorneys' fee and reimbursement of

expenses prior to the distribution of the balance to the

class. Boeing Co. v. Van Gemert, 444 U.S. 472, (1980).         Courts

have wide discretion when awarding attorneys' fees. In re

Thirteen Appeals Arising Out of San Juan, 56 F.3d 295, 307 (1st

Cir. 1995).   In addition to ensuring that class counsel is

fairly compensated, the district court is obligated to function

as “a quasi-fiduciary to safeguard the corpus of the fund for

the benefit of the plaintiff class.” In re Fidelity/Micron Sec.

Litig., 167 F.3d 735, 736 (1st Cir. 1990).

    The district court may calculate attorneys' fees by either

the percentage of the fund (“POF”) method or the lodestar

method. In re Thirteen Appeals, 56 F.3d at 307. The First

Circuit has acknowledged the “distinct advantages” of the POF

method, explaining that it is less burdensome, enhances

efficiency and better approximates the workings of the

marketplace. Id.

       2. First Circuit Fee Range

    Standard awards in the First Circuit range from 20% at the

low end to 33% at the high end.      More commonly, courts in this

                                 - 4 –
      Case 1:17-cv-12548-NMG Document 72 Filed 06/17/20 Page 5 of 8



Circuit award fees between 25% (the benchmark) and 30%. See

Conley v. Sears, Roebuck & Co., 222 B.R. 181, 187 (D. Mass.

1998) (citing Six Mexican Workers v. Arizona Citrus Growers, 904

F.2d 1301, 1311 (9th Cir. 1990)); see also New Eng. Carpenters

Health Benefits Fund v. 1st Databank, Inc., No. 05–CV–11148–PBS,

2009 WL 2408560, at *1–2, (D. Mass. Aug. 3, 2009) (20%); In re

Am. Dental Partners, Inc. Sec. Litig., No. 08–CV–10119–RGS, 2010

WL 1427404, at *1, (D. Mass. Apr. 9, 2010) (22.5%); In re

Fleet/Norstar Sec. Litig., 935 F. Supp. 99, 110 (D.R.I.

1996)(20%); In re Puerto Rican Cabotage Antitrust Litig., No.

08–MD–1960(DRD), 2011 WL 4537726, at *9–10, (D.P.R. Sept. 13,

2011) (23%); Theodore Eisenberg & Geoffrey P. Miller, Attorneys'

Fees & Expenses in Class Action Settlements: 1993–2008, J. of

Empirical Legal Stud. 248 (2010) (Table 4) (finding that 20% is

both the median and mean attorneys' fees awarded in the First

Circuit); Roberts v. TJX Companies, Inc., 2016 WL 8677312 (D.

Mass. Sept. 30, 2016) (awarding 33% of $4.75 million

settlement); Sylvester v. Cigna Corp., 401 F. Supp. 2d 147 (D.

Me. 2005) (awarding 33% of $2.3 million recovery); In re Relafen

Antitrust Litigation, 231 F.R.D. 52, 82 (D. Mass 2005) (awarding

33% of $67 million settlement); In re Indigo Sec. Litig., 995 F.

Supp. 233 (D. Mass 1998) (awarding 30% of settlement).




                                 - 5 –
      Case 1:17-cv-12548-NMG Document 72 Filed 06/17/20 Page 6 of 8



       3. This Session’s Fee Range

     This Session typically approves attorneys’ fees of 25% or,

sometimes, more but often reduces requested fees when they are

deemed excessive.     See Latorraca v. Centennial Techs. Inc., 834

F. Supp. 2d 25, 27 (D. Mass. 2011) (a securities fraud class

action in which this Court reduced the fees awarded to 25% of

the amount to be paid to class members rather than the initially

requested 30%);     Boyd v. Pepsi Beverages Company et al. 14-cv-

12289 (D.Mass Feb. 18, 2016)(a FLSA class action in which this

Session allowed attorneys’ fees of 25% of the total gross value

of the settlement); Kingsborough v. Sprint et al., 14-cv-12049

(D. Mass. June 3, 2015)(a property rights dispute arising out of

the installation of fiber-optic cable, in which this Court

approved attorneys’ fees of 25% of the total gross value of the

settlement.   The Court conditioned approval of the settlement on

the reduction of the originally proposed fee award to no more

than 25% of the gross value of the settlement.)

     Most recently, in Tracey v. MIT, 16-cv-11620-NMG, this

Court approved an award of attorneys’ fees of 29% of the

settlement fund.    In that case, the lodestar calculation

exceeded the 25% benchmark and the Court offered class counsel

the choice between a 29% award or the appointment of a special

master to recommend an appropriate award.       Counsel chose to take



                                 - 6 –
      Case 1:17-cv-12548-NMG Document 72 Filed 06/17/20 Page 7 of 8



the 29% award.   The Court noted that the generous lodestar

calculation, the substantial risk associated with the particular

kind of class litigation, the total settlement and the

protracted nature of the case warranted a 29% award.

       4. Reasonable Fee Award in this Case

    A lodestar cross-check provided by counsel estimates

approximately $300,000 in fees.      That amounts to just about 25%

of the Settlement Fund.    Counsel, nonetheless, requests an award

of 30% of the Settlement Fund or $359,100.

    In support of that request, counsel asserts: (1) such an

award is “well within the range of approval”; (2) the lodestar

is a multiplier of under 2x (1.20x); and (3) substantial work

was performed by experienced and accomplished attorneys in this

matter, including two years of litigation, the production of

over 900 pages of documents, several depositions and substantial

written discovery.

    Class counsel provides very little reason, however, for

this Court to deviate from its standard award of 25%.         Indeed,

virtually every class action litigation requires the kind of

work and expertise cited by counsel.      That said, the requested

amount includes only a modest multiplier of the lodestar (1.20x)

which is well within the range of multipliers typically allowed

by this Court (1x to 2.7x).     Furthermore, an award of 25% of the


                                 - 7 –
      Case 1:17-cv-12548-NMG Document 72 Filed 06/17/20 Page 8 of 8



Settlement Fund would result in almost exactly the lodestar

amount.   For those reasons, the Court will “split the

difference” between the request and its usual benchmark by

awarding attorneys’ fees of 27% of the Settlement Fund or

$323,190.

                                 ORDER

    The motion of plaintiff Mark Bettencourt for final approval

of class action settlement (Docket No. 69) is ALLOWED, with the

caveat that the award of attorneys’ fees is set at $323,190.

So ordered.




                                   /s/ Nathaniel M. Gorton
                                   Nathaniel M. Gorton
                                   United States District Judge


Dated June 17, 2020




                                 - 8 –
